FILED
                            NOT FOR PUBLICATION                             DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50099

               Plaintiff - Appellee,             D.C. No. 2:01-cr-01129-VBF

  v.
                                                 MEMORANDUM *
JUAN MANUEL IBARRA-
HERNANDEZ, a.k.a. Richard Contraras,
a.k.a. Richard Contreas, a.k.a. Hignicio
Ibarra, a.k.a. Mozart Ibarra, a.k.a. Juan
Manuel Ybarra,

               Defendant - Appellant.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Juan Manual Ibarra-Hernandez appeals from the 21-month sentence imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Ibarra-Hernandez first contends that the district court procedurally erred by

refusing to consider his pending illegal reentry charge and by failing to explain

why it rejected his mitigating arguments. We review for plain error, see United

States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009), and find none. The

district court considered all of Ibarra-Hernandez’s mitigating arguments and

adequately explained why it did not find them persuasive. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Ibarra-Hernandez also contends that his sentence is substantively

unreasonable. The record reflects that the bottom-of-the-Guideline sentence is

substantively reasonable in light of the totality of the circumstances and the

sentencing factors set forth in 18 U.S.C. § 3583(e). See Gall v. United States, 552

U.S. 38, 51-52 (2007); United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir.

2006) (at a revocation sentencing, the district court can sanction a violator for his

breach of trust).

      AFFIRMED.




                                           2                                     11-50099